Citation Nr: 0633308	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from June 1942 to June 1945; he died in August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2002 rating 
decision by the New York, New York, Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  An April 
2003 rating decision confirmed the denial of the appellant's 
claim.  

On June 13, 2006, the appellant appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran died in August 2002, at the age of 82; the 
immediate cause of death was reported as cardiopulmonary 
arrest due to, or as a consequence of, metastatic cancer of 
the prostate due to, or as a consequence of Parkinson's 
disease.  No other significant condition contributing to 
death was reported on the death certificate.  No autopsy was 
performed.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling, and wound, scar, dorsum, right 
hand, non-symptomatic, and hemorrhoidectomy, each rated as 0 
percent disabling.  

3.  There is no medical evidence showing the presence of 
cardiovascular disease, cancer of the prostate, or 
Parkinson's disease during the veteran's active military 
service or for many years thereafter.  

4.  There is no medical evidence suggesting that any of the 
veteran's service-connected conditions caused or aggravated 
any of the medical conditions that caused his death, nor that 
any of the service-connected conditions caused or contributed 
substantially or materially to cause the veteran's death.  


CONCLUSIONS OF LAW

1.  Cardiopulmonary arrest, prostate cancer, and Parkinson's 
disease were not incurred in or aggravated by active service, 
nor may these disorders be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  Cardiopulmonary arrest, prostate cancer, and Parkinson's 
disease were not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in November 2002 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  An additional letter was issued in 
December 2003.  Those letters informed the appellant of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board also notes that during the hearing, possible 
evidentiary deficiencies were noted.  The appellant was 
informed of the defects and provided an opportunity to submit 
additional evidence.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from June 1942 to June 1945.  The record reflects that the 
veteran died in August 2002, at the age of 82.  A certificate 
of death, dated in August 2002, shows that the veteran's 
death was attributed to cardiopulmonary arrest due to, or as 
a consequence of, metastatic cancer of the prostate due to, 
or as a consequence of Parkinson's disease.  An autopsy was 
not performed.  

The veteran's service medical records are negative for any 
complaints or findings referable to cardiovascular disease, 
cancer of the prostate, or Parkinson's disease.  At 
discharge, clinical evaluation of his cardiovascular system, 
genitourinary system, and neurological system were normal.  
The record is devoid of any medical records during the period 
from 1945 to 1989.  

The veteran was admitted to the Long Island Jewish Medical 
Center in August 1989 with complaints of depression and 
weakness; the veteran was diagnosed with Parkinsonism and 
depression.  In a medical statement from Dr. Daniel T. 
Williams, dated in August 1996, it was noted that the veteran 
had been under psychiatric care since 1987, and had a 
hospitalization in 1989, at which time he was treated 
aggressively but unsuccessfully for apparent Parkinson's 
disease symptoms as well as major depressive disorder.  
Following a mental status evaluation, the veteran was 
diagnosed with major depressive disorder, possible passive-
dependent personality, and Parkinson's disease by history.  
The veteran was admitted to a private hospital in September 
1996 for evaluation and treatment of major depression, 
recurrent severe, without psychotic features and Parkinson's 
disease.  The discharge diagnoses were depression due to 
Parkinson's disease, and dementia due to Parkinson's disease.  
In a statement dated in February 1997, Dr. E. M. Gould 
confirmed that the veteran was under his care for a 
psychiatric disorder from October 1987 to August 1989.  A 
July 1997 VA examination report reflects diagnoses of PTSD 
and advanced Parkinson's disease.  Following a VA examination 
in May 1998, the veteran was diagnosed with PTSD and 
Parkinson's disease.  

Of record is a statement from Dr. Mark Gordon, dated in 
November 1998, indicating that the veteran was unable to 
stand up by himself and can only do so with the assistance of 
his wife.  Dr. Gordon also noted that the veteran needed the 
assistance of his wife with routine daily activities.  Also 
of record is the report of an examination for housebound 
status or permanent need for regular aid and attendance, 
dated in October 1999, which reflects diagnoses of Dementia 
and Parkinson's disease.  

In a medical statement, dated in October 2000, Dr. S. 
Chandrasekaran indicated that the veteran had been under his 
care since August 22, 2000 for treatment of advanced 
Parkinson's disease and dementia.  

The appellant's claim for service connection for the cause of 
the veteran's death (VA Form 21-534) was received in 
September 2002.  Submitted in support of the appellant's 
claim was a medical statement from Dr. Eugene M. Kern, dated 
in February 2003, indicating that the veteran had been under 
his care since August 1986.  He noted that the veteran 
developed Parkinson's disease in August 1989, which 
progressively worsened; and, during the last 4 years of his 
life, dementia set in and caused total dependence on his 
family for care.  

Received in July 2003 was a copy of an article from Parkinson 
Forum, Trauma hypothesis in Parkinson's disease: experience, 
theory and therapy.  The article indicates that "the 
Parkinson's personality splits completely off from sensations 
and emotions, not only from the ones, which could produce 
PTSD."  

Of record is a statement from Dr. Mark F. Gordon, dated in 
January 2004, indicating that the veteran was under his care 
for a neurological disorder from 1997 until his death in 
2002; during that time, he suffered from a progressive and 
very advanced dementia, Parkinsonism, and labile blood 
pressure.  Dr. Gordon also noted that the veteran had severe 
psychosis and agitation, became bed-bound, and required 
constant care by his wife and an aide during the last few 
years of his life.  

At her personal hearing in June 2006, the appellant 
maintained that the veteran's service-connected conditions 
led to the development of the diseases that caused the 
veteran's death.  Significantly, the appellant argued that 
the medications the veteran was required to take for 
treatment of his service-connected PTSD led to the 
development of Parkinson's disease, which is listed as one of 
the conditions that led to his death.  


III.  Legal Analysis.

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.312(a) (2006).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2006).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability. Service-
connected diseases or injuries affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other diseases or injury primarily causing death.  38 
C.F.R. § 3.312(c) (2), (3) (2006).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (4) (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease, or malignant 
tumor, or paralysis agitans becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such a disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In deciding this case, it must be determined whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced), with the appellant prevailing 
in either event, or whether the preponderance of the evidence 
is against the claim, in which case it must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that evidence supporting a claim or being in relative 
equipoise is more than evidence that merely suggests a 
possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
appellant to prevail.  Id. at 56.  

In this case, the evidence shows that the veteran died of 
cardiopulmonary arrest due to, or as a consequence of, 
metastatic cancer of the prostate due to, or as a consequence 
of, Parkinson's disease.  There are no records to 
substantiate, nor has it been contended, that the veteran was 
treated for any relevant disease or injury during service.  
The veteran's service medical records do not show that he 
suffered from cardiovascular disease, cancer, or Parkinson's 
disease during his period of active duty or within one year 
of separation.  Further, the veteran's post-service treatment 
records do not show any cardiovascular disease or cancer (of 
any sort) to have been diagnosed until immediately prior to 
the veteran's death in 2002, approximately 57 years after his 
separation from service.  Similarly, Parkinson's disease was 
not diagnosed until August 1989.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Accordingly, the Board finds that the cardiovascular disease, 
prostate cancer, and Parkinson's disease were not present in 
service or manifest to a compensable degree within one year 
after separation from service.  In fact, as noted above, the 
cardiovascular disease and prostate cancer were not reported 
until August 2002, and Parkinson's disease was not shown 
until 1989, many years following the veteran's separation 
from military service.  Thus, service connection would not be 
warranted for the terminal conditions either on the basis of 
direct service incurrence or on the basis of having become 
manifest to the required degree within one year following the 
veteran's separation from military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There 
is no medical evidence of cardiovascular disease, cancer of 
the prostate, or Parkinson's disease during service, and no 
records tending to suggest that the veteran was treated for 
or diagnosed with these conditions any earlier than some 44 
years after service.  

In addition, the appellant has not presented competent 
evidence to establish a medical link between the veteran's 
period of service and his cause of death.  38 C.F.R. 
§ 3.303(d).  Overall, there is no medical evidence of 
cardiovascular disease, cancer, or Parkinson's disease during 
service, and no records that tend to suggest that the veteran 
was treated for or diagnosed with these disabilities any 
earlier than 44 years after service.  Moreover, there is also 
no competent medical evidence showing that a disease incurred 
in or aggravated by service substantially or materially 
contributed to the cause of the veteran's death.  There is 
simply no suggestion in the pertinent medical records that 
the veteran's service- connected disability played any role 
in his death.  

In brief, the evidence does not demonstrate the presence of 
cardiovascular disease, prostate cancer, or Parkinson's 
disease during the veteran's military service or that these 
disabilities are related back to service.  Nor does the 
evidence demonstrate that any of the veteran's service-
connected disorders were related to the cause of his death, 
contributed to or accelerated his death, or rendered him 
materially less capable of resisting death.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  

As discussed above, the appellant also contended that the 
veteran's service-connected PTSD disability was a 
contributory cause of his death from Parkinson's disease.  
Competent evidence of record does not support a conclusion 
that the veteran's service-connected disability of PTSD, scar 
on the dorsum of the right hand, or hemorrhoidectomy were 
contributory causes of his death.  Under 38 C.F.R. § 3.312(c) 
(2006), a service-connected disability will be considered as 
the contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  

In this regard, the Board notes that the medical evidence of 
record does not show that PTSD, scar on the dorsum of the 
right hand, or hemorrhoidectomy were contributory causes of 
death, as required under 38 C.F.R. § 3.312(c) (2006).  The 
medical evidence of record, including VA treatment records, 
examination reports, and private treatment reports, do not 
show that his service-connected PTSD disability contributed 
substantially or materially to his death, combined to cause 
his death, or was found to have aided assistance to the 
production of his death.  While several treatment records 
note the presence of PTSD, none of the records show that 
there was a causal connection between the veteran's service 
connected PTSD residuals and his Parkinson's disease.  See 38 
C.F.R. § 3.312(c) (2006).  Nothing suggests any relationship 
between the service-connected scar or hemorrhoidectomy and 
the cause of death.  

The Board acknowledges the appellant's contentions that 
Parkinson's disease, the immediate cause of death for her 
husband, was proximately due to the service-connected PTSD 
and that the veteran's service- connected PTSD disability was 
a contributory cause of his death in her statements as well 
as the June 2006 hearing transcript.  However, the record 
does not show that the appellant has the medical expertise 
that would render competent her statements as to the 
relationship between the veteran's military service, his 
service-connected disability of PTSD, and his cause of death.  
These opinions alone cannot meet the burden imposed by 38 
C.F.R. § 3.312 with respect to the relationship between 
events incurred during service, the veteran's service-
connected PTSD disability, and the etiology of his fatal 
disability of Parkinson's disease.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board again notes that the 
appellant was provided an opportunity to supplement the 
record with competent evidence.  

In brief, the Board finds that the competent and probative 
evidence of record does not support findings that the 
veteran's cause of death was incurred in or aggravated by his 
active military service or that veteran's service-connected 
disabilities were a contributory cause of his death.  The 
Board therefore concludes that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of veteran's death.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2006).  Consequently, the 
appellant's claim for service connection for the veteran's 
cause of death is not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


